DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 4-6, 11, 13, and 16-18 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Ito et al. US Patent No.: 6,707,573 B1 and Tindal Pub. No.: US 2003/0188393 A1.
Ito teaches an image processing apparatus and method, and transfer medium including an image processing apparatus (1, Fig. 1) (see col. 4, lines 66-67 and col. 5, lines 1-3) comprising: a transmission and reception unit (see Fig. 1); an acquisition unit (12, Fig. 1) configured to acquire a chromaticity value that is a result of measurement of a sheet targeted for the measurement with use of a sensor (e.g. sensor S2, Fig. 1) (see col. 5, lines 36-38 & 44-49, the sensor S2 measuring the chromaticity of a white point on the print sheet and outputs the measured chromaticity to the luminous-environment conversion circuit reads an acquisition unit configured to acquire a chromaticity value that is a result of measurement of a sheet targeted for the measurement with use of a sensor) in which a characteristic of a light source is fixed (see col. 5, lines 40-42, light L (for example, light of a fluorescent lamp) reads on a characteristic of a light source is fixed). 

Claim 11 is allowed because Ito and Tindal do not teach an image processing apparatus comprising: an acquisition unit configured to acquire lightness value and chromaticity value that are detecting results of a sheet obtained with use of a sensor in which a characteristic of a light source is fixed; a setting unit configured to set an illuminant condition for converting the detecting result; a receiving unit configured to receive, from a user, an amount of an optical brightening agent contained in a sheet; a registration unit configured to register sheet information including a name of the sheet and the amount of the optical brightening agent received by the receiving unit; and a conversion unit configured to convert the lightness value and the chromaticity value acquired by the acquisition unit based on the set illuminant condition and the amount of the optical brightening agent included in the sheet information registered by the registration unit.
Claims 4-6 and 18 are allowed based on their dependence on allowed independent claim 11.
Claim 13 contains limitations similar to the ones recited above in claim 11.  Therefore, claim 13 is allowed for the same reasons given above regarding claim 11.
Claims 16-17 are allowed based on their dependence on allowed independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
July 20, 2021